Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Agreement was reached during a telephone interview on 09/17/2021. Applicant’s Agent authorized an amendment to the Abstract consistent with this Examiner’s Amendment.
The application has been amended as follows: 

The Abstract has been amended as follows:
A position detection device includes a sensor driving unit driving a touch sensor by providing a drive signal of a sine-wave to the touch sensor and a position detecting unit detecting a position of a touch on the touch sensorperforming a touch detection process using an amplitude modulation scheme during a first detection processing period and a second detection processing unit performing the touch detection process using a frequency modulation scheme during a second detection processing period. A
position detection method includes a sensor driving step of driving the touch sensor and a position detecting step of detecting the position. The position detecting step includes a first detection processing step of performing the touch detection process using the amplitude modulation scheme and a second detection processing step of performing the touch detection process using the frequency modulation scheme. 

Allowable Subject Matter
Claims 1-13 are allowed.
See statement of reasons for indicating allowable subject matter in the Ex parte Quayle action mailed 07/13/2021.

Drawings
The replacement drawings filed 09/03/2021 are objected to because either numbering of drawing sheets is within the margin contrary to the requirements of 37 CFR 1.84(t), or incomplete identifying indicia are located within the sight contrary to 37 CFR 1.84(c) below a top margin that smaller than required by 37 CFR 1.84(g). Furthermore, numbering of sheets of drawings is not larger than reference characters to avoid confusion as required by 37 CFR 1.84(t).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597.  The examiner can normally be reached on Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        09/20/2021